Citation Nr: 0323462	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
residuals of a laceration to the dorsum of the right 
index finger.

2.	Entitlement to service connection for a low back 
disorder.

3.	Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1946 to 
March 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The Board notes that in March 
2000, the veteran reported a change of address in California, 
and requested that his claims folder be relocated to the San 
Diego RO.  In February 2003, the Board remanded the veteran's 
claim to the RO in response to his request to testify at a 
Board hearing.  At that time the folder was temporarily 
transferred to the San Diego RO.  In June 2003 the veteran 
withdrew his request for a Board hearing. As such, the Board 
believes all due process requirements were met with regard to 
his hearing request.  Thereafter, it appears that the 
veteran's claim was returned to the Manila RO, rather than to 
the San Diego RO, as he requested.  The RO may wish to 
contact the veteran to clarify his request as to whether he 
wishes to have the Manila or San Diego RO handle his claim.


REMAND

The veteran seeks an initial compensable evaluation for 
residuals of a laceration of the dorsum of the right index 
finger that is evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  However, effective August 30, 2002, the 
rating schedule for evaluation of skin disabilities was 
amended.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002) (to 
be codified at 38 C.F.R. § 4.118).  Since this change in law 
occurred while the appeal was pending, the Board must apply 
the version of the law that is more favorable to the 
veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, the Board must apply the old law prior 
to the effective date of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Nevertheless, prior to 
consideration of the veteran's claim by the Board, and in the 
interest of due process, the veteran must be provided with a 
supplemental statement of the case (SSOC) that advises him of 
the new regulations.  

In addition, the Board notes that the August 1999 rating 
decision also denied entitlement to service connection for 
right leg and low back disorders.  In June 1999 the RO 
received the veteran's notice of disagreement as to these 
matters and, in September 1999, a statement of the case was 
issued which addressed the claims.  However, the veteran's 
substantive appeal received in March 2000 did not address the 
matters of entitlement to service connection for low back and 
right leg disorders.  Prior to considering whether the 
veteran's claims should be dismissed for failure to submit a 
timely substantive appeal, due process requires that the RO 
consider the matter. 

Accordingly, the veteran's claim is REMANDED to the RO for 
the following action:

1.	The RO should provide the veteran and 
his representative with an SSOC on the 
matter of whether the claims for 
entitlement to service connection for 
right leg and low back disorders 
should be dismissed for failure to 
submit a timely substantive appeal.  
The SSOC should include all the 
pertinent laws and regulations 
regarding submission of a timely 
substantive appeal and the consequence 
of failure to submit a timely appeal.  
An appropriate period of time for 
response should be allowed.


2.	The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with 
and satisfied.  See also 66 Fed. Reg. 
45,620-32 (August 29, 2001) (now 
codified at 38 C.F.R. § 3.159).

3.	Thereafter, the RO should readjudicate 
the veteran's claim for an initial 
compensable evaluation for residuals 
of a laceration to the dorsum of his 
right index finger.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal to 
include the new regulations regarding 
evaluation of skin disabilities 
effective August 30, 2002.  An 
appropriate period of time should be 
allowed for response

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to any outcome 
warranted in this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


